Appellant's petition was procedurally barred absent a demonstration of
                 good cause and actual prejudice. See NRS 34.726(1); NRS 34.810(3).
                             Appellant first argued that he had good cause because of
                 newly discovered evidence that the state witnesses were threatened by the
                 police and wished to recant their statements. This argument failed to
                 demonstrate good cause. Although appellant asserted that this evidence
                 was newly discovered, appellant acknowledged that he knew the witnesses
                 were threatened and informed his counsel of this prior to entering his
                 plea. Thus, any claims based on the alleged recantations were reasonably
                 available to be raised in his first petition and do not provide good cause for
                 the instant petition. See Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d
                 503, 506 (2003).
                             Next, appellant, relying upon Martinez v. Ryan, 566 U.S.
                 132 S. Ct. 1309 (2012), argued that he had good cause because he was not
                 appointed counsel for the first post-conviction proceedings or the
                 proceedings on his post-conviction motion to withdraw a guilty plea. We
                 conclude that this argument lacked merit. The appointment of counsel
                 was discretionary in the first post-conviction proceedings,          see NRS
                 34.750(1), and appellant failed to demonstrate an abuse of discretion or
                 provide an explanation for why he could not raise this claim earlier.
                 Further, this court has recently held that Martinez does not apply to
                 Nevada's statutory post-conviction procedures.      See Brown v. McDaniel,

                 ...continued
                 guilty plea. Richard v. State, Docket No. 57531 (Order of Affirmance,
                 June 8, 2011).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                      Nev.         P.3d     (Adv. Op. No. 60, August 7, 2014). Thus, the
                failure to appoint post-conviction counsel and the decision in Martinez
                would not provide good cause for this late and successive petition.
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 3




                                                                AA;
                                                   Hardesty



                                                   Douglas
                                                          113/1 4
                                                              7                 J.



                                                                                J.



                cc:    Hon. Valorie J. Vega, District Judge
                       Antonio Richard
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk



                       3 We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A